              Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 1 of 36




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  CONFERENCE OF PRESIDENTS OF                        :
  MAJOR ITALIAN AMERICAN                             :
  ORGANIZATIONS, INC.                                :     Case No. 2:21-cv-01609
                                                     :
         and                                         :
                                                     :
  PHILADELPHIA CITY                                  :     DEMAND FOR JURY TRIAL
  COUNCILMEMBER MARK F. SQUILLA                      :
                                                     :
         and                                         :
                                                     :
  THE 1492 SOCIETY                                   :
                                                     :
         and                                         :
                                                     :
  JODY DELLA BARBA                                   :
                                       Plaintiffs,   :
                                                     :
         v.                                          :
                                                     :
  CITY OF PHILADELPHIA                               :
                                                     :
         and                                         :
                                                     :
  MAYOR JAMES F. KENNEY                              :
                                                     :
                                  Defendants.        :

                                           COMPLAINT

       Plaintiffs, The Conference of Presidents of Major Italian American Organizations, Inc.,

Councilmember Mark F. Squilla, The 1492 Society and Jody Della Barba, by and through

undersigned counsel, bring this Complaint against the City of Philadelphia and Mayor James F.

Kenney and allege the following facts and claims upon personal knowledge, investigation of

counsel, and information and belief.
             Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 2 of 36




                                  NATURE OF THE ACTION

       1.      This lawsuit arises from the continued, unrelenting, and intentionally

discriminatory acts undertaken by Mayor James F. Kenney and the City of Philadelphia against its

Italian American citizens.

       2.      On January 27, 2021, Mayor Kenney issued Executive Order 2-21 canceling

Columbus Day – a historic holiday under Pennsylvania and Federal law – and replaced it with

“Indigenous Peoples’ Day.”

       3.      Mayor Kenney’s order reads, in part: “The City holiday celebrated on the second

Monday in October, formerly known as Columbus Day, shall now be designated as Indigenous

Peoples’ Day.” See Executive Order No. 2-21, attached as Exhibit “A.” (Emphasis added.)

       4.      While both groups’ ethnicity deserve recognition, Mayor Kenney may not take

action that discriminates against Italian Americans to exalt another ethnic group in its place.

       5.      Mayor Kenney unilaterally issued Executive Order No. 2-21 without regard for the

multiple restrictions of the Philadelphia Home Rule Charter applicable to the designation of

holidays, without regard to the separation of powers that it and state law provide, without regard

to Pennsylvania’s Sunshine Act, 65 Pa.C.S. §§ 701-716, and without regard to the Home Rule Act

prohibiting the City from taking any action “contrary to” state law.

       6.      Mayor Kenney made no proposal to City Council about canceling Columbus Day,

nor ever sought its approval, never obtained approval from the Civil Service Commission, never

provided the public with the requisite notice and opportunity to be heard, never considered (or

explicitly ignored) Pennsylvania state law (which expressly designates Columbus Day as a holiday

across the Commonwealth), and never engaged in activity integral to a functioning democracy.




                                                 2
             Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 3 of 36




       7.      The canceling of Columbus Day is the most recent – but probably not the last – act

in a long line of divisive, anti-Italian American discriminatory actions taken by Mayor Kenney

during his Administration.

       8.      For example, Mayor Kenney previously took unilateral actions against two iconic

Italian American statues prominently displayed for decades within the City of Philadelphia: first,

the removal of the Frank L. Rizzo statue (in the middle of the night) from the plaza at the Municipal

Services Building and, second, the attempted removal of the 140 year-old Christopher Columbus

statue from its longtime home at Marconi Plaza.

       9.      No other statues in the City (amongst the many hundreds) have been targeted by

the Mayor.

       10.     Both attempted seizures of Italian American statues are the subject of separate

lawsuits now pending against the City of Philadelphia and Mayor Kenney.

       11.     By way of further recent example, Mayor Kenney blatantly discriminated against

Philadelphia’s First Councilmanic District (largely populated by Italian Americans) by purposely

depriving them of COVID relief vaccinations when making city-wide allocations.

       12.     Mayor Kenney also recently demoted Captain Louis Campione from his longtime

assignment in Philadelphia’s First Police District, baselessly accusing him of sanctioning

“vigilantism” when South Philadelphia Italian American residents sought to protect the Columbus

Statue located at Marconi Plaza from vandalism by protestors.

       13.     Further still, Mayor Kenney has a long history of making public anti-Italian

American comments. For instance, in a 2016 rant by Mayor Kenney about immigration and his

desire for Philadelphia to remain a “Sanctuary City”, he stated: “If this were Cousin Emilio or

Cousin Guido, we wouldn’t have this problem because they’re white.”



                                                 3
             Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 4 of 36




       14.     Such actions collectively paint a picture of a Mayor unmistakably bent on

prejudicing Italian Americans and governing the City of Philadelphia according to crude racial

stereotypes and unconstitutional racial classifications.

                                          THE PARTIES

       15.     Plaintiff, Conference of Presidents of Major Italian American Organizations, Inc.

(“COPOMIAO”), is a New York non-profit corporation that has its main office at 1296 Midland

Avenue, Yonkers, New York 10704. The President of The COPOMIAO is Basil M. Russo. The

COPOMIAO consists of member Presidents of forty-six (46) different organizations and their

individual members, among which include1:

                   1) Italian Sons and Daughters of America; Basil M. Russo, President

                   2) OSDIA-Commission for Social Justice; Robert Ferrito, President

                   3) OSDIA-Sons of Italy Foundation; Comm. Joseph Sciame, President

                   4) Order Sons of Italy in America; Nancy DiFiore Quinn, National President

                   5) UNICO National; Frank N. DeFrank, President

                   6) Italian Welfare League; Joan Prezioso, President

                   7) Italian American Legal Defense Fund, Inc.; Prof. Santi Buscemi

                   8) California Italian American Task Force; William Cerruti, Chairman

                   9) National Italian American Bar Association; Francis M. Donnarumma,
                      President

                   10) American Italian Federation of the Southeast; Charles Marsala, President

                   11) American Society of the Italian Legions of Merit; Gr. Uff. Rosemarie
                       Gallina-Santangelo, President Emerita


1
 These Italian American organizations have a physical presence in at least the following states:
Pennsylvania, New York, New Jersey, Washington, D.C., Connecticut, South Carolina, Louisiana,
Delaware, Massachusetts, Nevada, California, Illinois, and Virginia. Many of these organizations
are nationally or globally recognized.
                                                  4
Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 5 of 36




    12) American Italian Renaissance Foundation (American Italian Cultural
        Center); Frank Maselli, Chairman

    13) A Chance in Life (Boys’ & Girls’ Towns of Italy); Gabriele Delmonaco,
        President/Executive Director

    14) Coalition of Italo American Associations; Uff. Cavaliere Maria Fosco

    15) Coccia Foundation; Elisa Coccia, President

    16) The Coccia Institute for the Italian Experience in America; Mark Rotella,
        Director

    17) Columbus Citizens Foundation; Marian U. Pardo, President

    18) Columbus Heritage Coalition; Angelo Vivolo, President

    19) Cooley’s Anemia Foundation, Inc.; Craig Butler, Executive Director

    20) Delaware Commission on Italian Heritage and Culture; Richard A.
        DiLiberto, Jr., Chairman

    21) Garibaldi Meucci Museum; Carl Ciaccio, Chairman & Stephanie
        Lundegard, Administrator

    22) Italian Academy Foundation, Inc.; Stefano Acunto, Chairman

    23) Italian American Alliance, Inc.; Dr. Francis Mazzaglia, Chairman

    24) Italian American Baseball Foundation; Joseph J. Quagliano, President

    25) Italian American Club of Southern Nevada; Angelo A. Cassaro, President

    26) Italian American Committee on Education; Berardo Paradiso, President

    27) Italian American Democratic Leadership Council; Jim Rosapepe, Vice
        Chairman

    28) Italian American Museum; Dr. Joseph Scelsa, President

    29) Italian American Museum of Los Angeles; Marianna Gatto, Executive
        Director

    30) Italian American One Voice; Dr. Emanuel Alfano, Chairman



                                5
             Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 6 of 36




                  31) Italian American War Veterans of the United States; Tony Ficarri, National
                      Commander

                  32) Italian Heritage and Culture Committee of the Bronx and Westchester;
                      Patricia A. Santangelo, President

                  33) Italian Heritage and Culture Committee of New York, Inc.; Joseph Sciame,
                      President & Chair

                  34) Italian Language Foundation; Margaret I. Cuomo, M.D., President

                  35) Joint Civic Committee of Italian Americans; Ron Onesti, President

                  36) Justinian Society of Lawyers; Hon. Scannicchio, President

                  37) La Festa Italiana di Lackawanna County; Chris DiMattio, President

                  38) National Council of Columbia Associations; Pietro Segalini, Senior Vice
                      President

                  39) National Columbus Education Foundation; John Viola, Executive Director

                  40) Filitalia International; Paula DeSanctis-Bonavitacola, President

                  41) National Council for the Promotion of the Italian Language in American
                      Schools, Inc.; Dr. Daniel L. Stabile, National President

                  42) American Delegation of the Sacred Military Constantinian Order of Saint
                      George; Brendan Young, Executive Director & John Viola, Delegate

                  43) NJ Italian Heritage Commission; Robert DiBiase, Chair & Cav. Dr. Gilda
                      Rorro

                  44) The Italian Cultural Foundation at Casa-Belvedere; Gina Biancardi,
                      President

                  45) Tuscan Association of New York, Inc.; Joan Marchi Migliori, President

                  46) UNICO Foundation; Kathleen Strozza, Representative/Trustee

       16.    Plaintiff, Councilmember Mark F. Squilla, is an adult individual, Italian American,

Philadelphia resident and member of Philadelphia City Council. Councilmember Squilla

represents City Council’s First District, and was first elected in 2011. Councilmember Squilla



                                               6
                Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 7 of 36




maintains an office at Philadelphia City Hall, Room 332, Philadelphia, PA 19107, and brings this

action in his official capacity as a Member of Philadelphia City Council and as an individual

resident and taxpayer of the City of Philadelphia.

          17.    Plaintiff, The 1492 Society2 is a Pennsylvania non-profit corporation that has its

main office at 1526 Wolf Street, Philadelphia, Pennsylvania 19145.

          [The 1492 Society’s] purpose is to promote Italian culture and traditions by
          sponsoring the annual Philadelphia Columbus Day Parade and Festival through
          fundraising activities. . . . The 1492 Society through a broad range of philanthropic,
          educational & cultural activities, organizes Philadelphia’s annual Columbus
          celebration and Columbus Day parade which celebrates Italian American heritage.
          [It] hold[s] a parade & festival each year. The parade & festival are open to the
          general public & also seeks to foster a spirit of multi-culturalism and respect for
          people of all ethnic backgrounds.3

          18.    Plaintiff, Jody Della Barba, is an adult individual, Italian American and

Philadelphia taxpaying resident. Jody Della Barba is the Parade Organizer and Secretary of The

1492 Society.

          19.    Defendant, City of Philadelphia (the “City”), is a municipality existing under the

laws of the Commonwealth of Pennsylvania, with headquarters at 1515 Arch Street, Philadelphia,

Pennsylvania 19102.

          20.    Defendant, Mayor James F. Kenney (“Mayor Kenney”), is the Mayor of the City

of Philadelphia. He maintains an office at Philadelphia City Hall, Room 215, Philadelphia,

Pennsylvania 19107.

                                   JURISDICTION AND VENUE



2
  The members of The 1492 Society are primarily Philadelphia Italian Americans. The 1492
Society hosts the annual Philadelphia Columbus Day Parade and maintains the objective of
recognizing the Italian explorer, Christopher Columbus.
3
    Nonprofit overview, Great Nonprofits, https://greatnonprofits.org/org/1492-society.


                                                    7
              Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 8 of 36




        21.    The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and

1343(3) in that the controversy arises under the United States Constitution and under 42 U.S.C. §

1983.

        22.    Plaintiffs further invoke the supplemental jurisdiction of this Court over the pendent

state law claims pursuant to 28 U.S.C. § 1367(a).

        23.    All of the acts alleged herein were done by Defendants, or their officers, agents and

employees, under color and pretense of the statutes, ordinances, regulations, customs and usages

of the City of Philadelphia and the Office of the Mayor.

        24.    This Court has personal jurisdiction over Defendants because the acts that give rise

to this action all took place in Philadelphia, Pennsylvania.

        25.    This Court has authority to award attorney’s fees pursuant to 42 U.S.C. § 1988.

                            FACTS COMMON TO ALL COUNTS

                            THE HISTORY OF COLUMBUS DAY

        26.    For the past two centuries, Italian immigrants and Italian Americans have embraced

Christopher Columbus as a symbol of the courageous voyage their families endeavored when

immigrating from Italy to the United States of America.

        27.    As Italian immigrants and Italian Americans began facing widespread

discrimination in the late 1800s, many rallied around Christopher Columbus as a symbol of the

contributions Italians have made to this Nation and the courage they endured historically.

        28.    On March 14, 1891, eleven Italian Americans were lynched in New Orleans after

being falsely accused of the murder of the New Orleans police chief.4



4
  Erin Blakemore, The Grisly Story of America’s Largest Lynching, History (Oct. 25, 2017)
(“March 14, 1981 would go down in history as one of the darkest moments in the United States’
long history of anti-Italian discrimination.”), attached as Exhibit “B.”
                                                 8
                Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 9 of 36




          29.    Those lynched were ordinary working-class immigrants that arrived in the United

States from Italy to build a better life for themselves and their families.5

          30.    Columbus Day was recognized in part in light of the discrimination of Italian-

Americans and (more broadly) Catholics. It quickly became an annual observance and “a source

of dignity and self-worth for Italian Americans.”6

          31.    As described in Charles Mires’ Encyclopedia of Philadelphia,

          The ethnic and religious character of the holiday was clear in Philadelphia in 1892,
          the four-hundredth anniversary of the first Columbus voyage, which came in the
          midst of a surge of Italian immigration. In addition to celebrations in Italian
          neighborhoods, the Columbus commemoration activities that year included a
          torchlight parade of Catholic organizations on Broad Street, a Solemn Pontifical
          Mass at the Cathedral on Logan Square, and a performance by parochial
          schoolchildren at the Academy of Music.7

          32.    In the 1920s and 1930s, the Ku Klux Klan attempted to destroy Columbus Day

because of their bigotry toward Catholics and Italian immigrants.

          33.    In an effort to dispel the pervasive discrimination against Italian Americans,

Congress took action to further recognize and show appreciation for this Nation’s Italians.

          34.    In 1934, Congress issued a joint resolution requesting that the President issue a

proclamation designating October 12 of each year as Columbus Day. H.R.J. Res. 10, 73d Cong.

(1934), attached as Exhibit “E.”




5
    Id.
6
 NIAF Statement on Christopher Columbus & Columbus Day, NIAF,
https://www.niaf.org/culture/christopher-columbus/, attached as Exhibit “C.”
7
 Charles Mires, Columbus Day, The Encyclopedia of Greater Philadelphia,
https://philadelphiaencyclopedia.org/archive/columbus-day/, attached as Exhibit “D.”
                                                   9
             Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 10 of 36




       35.     In 1937, President Franklin D. Roosevelt issued a proclamation recognizing

Columbus Day.

       36.     Today, Christopher Columbus and Italian Americans are facing persecution

throughout the country at levels not seen since the 1920s when the KKK charged Christopher

Columbus with the same heinous – and unsupported – wrongdoings Mayor Kenney and the City

of Philadelphia are making in support for their effort to cancel the Columbus Day holiday.

        CITY OF PHILADELPHIA COUNCILMEMBER MARK F. SQUILLA
      ENLISTED AN EXPERT TO INVESTIGATE CHRISTOPHER COLUMBUS

       37.     In early 2018, City of Philadelphia Councilmember Squilla enlisted Robert F.

Petrone, Esq. – a Philadelphia attorney (an Assistant District Attorney) and renowned Christopher

Columbus expert – regarding the true historical record of Christopher Columbus.

       38.     Mr. Petrone’s credentials made him the ideal person to take on this project, as he

was conversant with the relevant primary source materials that were written during and shortly

after Christopher Columbus’s life, was fluent in Spanish, and he was well-versed at interpreting

15th century Spanish texts.

       39.     To aid Mr. Petrone in this important work, Mr. Petrone was provided with History

of the Indies, by Bartolome de las Cases, which is one of the most important and authoritative

primary sources regarding the life, trans-Atlantic expedition, and gubernatorial administration in

the West Indies of Christopher Columbus, as well as a comprehensive history of the first sixty-

eight years of the Spanish settlements in that region.

       40.     Mr. Petrone also had access to copies of the original texts which were written in

15th and 16th century Spanish, and he verified the accuracy of the sources’ translation to English.

       41.     After extensive focused research and investigation, Mr. Petrone provided

Philadelphia City Council with two reports detailing his findings with respect to the life and

                                                 10
             Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 11 of 36




voyages of Christopher Columbus. Both reports are attached hereto as Exhibit “F”: A Report by

Robert F. Petrone, Esquire, to City Council of the City of Philadelphia on History of the Indies

Book I of VI; A Report by Robert F. Petrone, Esquire, to City Council of the City of Philadelphia

on History of the Indies Books II and III (of III).

       42.     Mr. Petrone’s reports not only unequivocally demonstrate there is no support in the

primary source materials to corroborate the heinous wrongdoings Mayor Kenney and the City of

Philadelphia now falsely charge Christopher Columbus with, but also demonstrate that the primary

historical sources unanimously bear out that Christopher Columbus was the first recorded civil-

rights activist of the Americas, having (1) prohibited the mistreatment and the enslavement of the

tribal peoples by the hidalgos (low, landed nobles of Spain) during his tenure as governor of the

West Indies; (2) established the first “underground railroad” of the Americas by traveling around

the West Indies on his Second Voyage rescuing Tainos from enslavement by the man-eating Carib

and Canib tribes; and (3) successfully petitioned the King of Spain to promulgate the first civil

rights legislation of the Americas decreeing that “all the Indians of Hispaniola were to be left free,

not subject to servitude, unmolested and unharmed and allowed to live like free vassals under law

just like any other vassal in the Kingdom of Castile.”

       43.     Mr. Petrone’s research found that nowhere in any of the three volumes of History

of the Indies is there evidence that Columbus mistreated the Indigenous People. Nor does any

evidence appear in any of the primary sources. Quite to the contrary, de las Casas’s History of the

Indies and all primary sources explicitly indicate that Christopher Columbus repeatedly protected

the tribal peoples, even the cannibalistic Caribs who often attacked him and his sailors unprovoked.

Id.

                                   EXECUTIVE ORDER 2-21



                                                 11
                Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 12 of 36




          44.     Despite Philadelphia City Council having been provided with Mr. Petrone’s

detailed reports that conclude there is no support for the charges the City and Mayor now level

against Christopher Columbus, Mayor Kenney – unilaterally – issued Executive Order 2-21 that

claimed: “Columbus enslaved indigenous people, and punished individuals who failed to meet his

expected service through violence and, in some cases, murder” and thereby decided to cancel

Columbus Day by replacing it with Indigenous Peoples Day. See Executive Order No. 2-21,

Exhibit “A.”

          45.     The Executive Order further reads: “[T]he story of Christopher Columbus is deeply

complicated. For centuries, he has been venerated with stories of his traversing the Atlantic and

‘discovering’ the ‘New World’. The true history of his conduct is, in fact, infamous. Mistakenly

believing he had found a new route to India, Columbus enslaved indigenous people, and punished

individuals who failed to meet his expected service through violence and, in some cases, murder . . .

The City holiday celebrated on the second Monday in October, formerly known as Columbus Day,

shall now be designated as Indigenous Peoples’ Day.” Id.

          46.     In a Press Release that followed the issuance of Executive Order 2-21, the Mayor

stated:

          While changes to City holidays may seem largely symbolic, we recognize that
          symbols carry power. We hope that for our employees and residents of color, this
          change is viewed as an acknowledgement of the centuries of institutional racism
          and marginalization that have been forced upon Black Americans, Indigenous
          people, and other communities of color. At the same time, we are clear-eyed about
          the fact that there is still an urgent need for further substantive systemic change in
          all areas of local government.

See City’s Pathways to Reform, Transformation, and Reconciliation, City of Philadelphia (Feb. 3,

2021), Exhibit “G.”




                                                   12
             Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 13 of 36




       47.     Mayor Kenney and the City are thus explicitly choosing which ethnicities should

be credited, supported, and approved by the City government, and which ethnicities should be

shamed, disdained and canceled. The United States Constitution forbids such governmental

behavior.

       48.     In issuing Executive Order No. 2-21, Mayor Kenney could have recognized both

ethnicities on the second Monday of October, or could have provided the Indigenous People with

their own holiday, or could have taken any approach that treats each ethnicity equally under the

law. (Of course, proceeding by Executive Order in any respect is not within Mayor Kenney’s

authority, as detailed below.)

                      A FOCUSED RECITATION OF HISTORY OF
             THE “INDIGENOUS PEOPLE” AS IT RELATES TO THIS ACTION

       49.     The historic record also demonstrates that slavery and other wrongdoings were

practiced in North America long before and irrespective of Christopher Columbus’s arrival.

       50.     At no fault of the “Indigenous People” living today, some of their ancestry contains

irrefutable evidence of wrongdoing of massive proportions regarding the practice of slavery.

       51.     It is well established that when Christopher Columbus made landfall in what is now

the Bahamas, he came into contact with tribal people referred to as the “Caribs” and “Tainos.”

       52.     When Christopher Columbus conversed with the Tainos, they informed him, and

he later learned first-hand, that the Caribs were going from island to island in the West Indies,

capturing Tainos, murdering and eating the Taino men, castrating and enslaving the Taino boys –

and then, when they matured into men, killing and eating them; eating the rest of the Taino children;

kidnapping and raping “all the [Taino] women they can take”; and then, when the rape victims

gave birth, eating the babies (Bartolomé de las Casas’s Digest of Columbus’s Log Book; Historia

de las Indias, Chapter 63; Letter of Columbus dated February 15, 1493; Letter of Dr. Diego

                                                13
              Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 14 of 36




Chanca [from whence the quote comes]) (“They say that man’s flesh is so good, that there is

nothing like it in the world[.]”).

        53.     As for the Tainos, the source materials indicate Christopher Columbus’s

relationship with the Tainos was entirely peaceful.

        54.     Columbus reported favorably to the Crown about the Tainos and he praised them

for their simplicity and gentleness.

        55.     Even after Christopher Columbus was “deprived of his gubernatorial power of the

Indies, and in the face of [another ruler’s] sinister machinations and tyranny, Columbus exerted

his influence as best he could to protect the indigenes. Columbus petitioned the Court of Spain,

resulting in an ‘instructions’ to the settlers from the Crown that included ‘a very specific clause all

the Indians of Hispaniola were to be left free, not subject to servitude, unmolested and unharmed

and allowed to live like free vassals under law just like any other vassal in the Kingdom of

Castile[.]’” Id. at Report II (citing Book II, 83).

        56.     Stanford University Professor Emeritus Carol Delaney, who left her tenured

university position to dedicate ten years of her life to travel the world in the study of Columbus,

reports that all the tired calumny repeatedly charged against Christopher Columbus is simply a

collection of lies. “[H]e’s been terribly maligned,” she wrote of Columbus, by revisionists who

are “blaming [him] for things he didn’t do.”8

        57.     Similarly, the continental tribes’ people were also not free from widespread

wrongdoing according to today’s standards.




8
 Carol Delaney, Columbus and the Quest for Jerusalem (Sept. 20, 2011). This scholarly work is
generally regarded as the most authoritative book on the subject.


                                                      14
                 Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 15 of 36




           58.     In fact, Native American Indian Tribes engaged in systemic ownership and trade of

slaves.

           59.     For many decades, “scholars peered at the painful and complex topic of American

slavery through a purely ‘black-white’ lens—in other words, black slaves who           had     white

masters. The sad reality that some Native Americans (in        particular, the Creek, Cherokee,

Choctaw, Chickasaw, and Seminole, or ‘the Five Tribes’) also participated in chattel and race-

based slavery, was rarely acknowledged in the historical annals.”9

           60.     National Museum of the American Indian Curator – Paul Chaat Smith – noted that

“it is imperative to provide . . . [the] public with an unflinching history, even when doing so is

painful. . . . In the case of the Trail of Tears and the enslavement of blacks by prominent members

of all five so-called ‘Civilized Tribes’ (Cherokee, Chickasaw, Choctaw, Creek and Seminole),

Smith went one step further, likening the ugly truth of history to a ‘mangy, snarling dog standing

between you and a crowd-pleasing narrative.’”10

           61.     Smith further stated: “The Five Civilized Tribes were deeply committed to slavery,

established their own racialized black codes, immediately reestablished slavery when they arrived

in Indian territory, rebuilt their nations with slave labor, crushed slave rebellions, and

enthusiastically sided with the Confederacy in the Civil War.”11



9
 Nakia Parker, Black Slaves, Indian Masters: Slavery, Emancipation, and Citizenship in the
Native American South, by Barbara Krauthamer (2013), Not Even Past produced by The
University of Texas at Austin (March 26, 2014), https://notevenpast.org/black-slaves-indian-
masters-slavery-emancipation-and-citizenship-in-the-native-american-south-by-barbara-
krauthamer-2013/, attached as Exhibit “H.”
10
  Ryan P. Smith, How Native American Slaveholders Complicate the Trail of Tears Narrative
(March 6, 2018), https://www.smithsonianmag.com/smithsonian-institution/how-native-
american-slaveholders-complicate-trail-tears-narrative-180968339/, attached as Exhibit “I.”
11
     Id.
                                                   15
                 Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 16 of 36




           62.     Tiya Miles – an African American historian at the University of Michigan – agrees:

“[S]he [has] meticulously laid out primary-source evidence to paint a picture of Indian/African

American relations in the years leading up to the Civil War.”12

           63.     Miles stated: “The Cherokee owned slaves for the same reasons their white

neighbors did. They knew exactly what they were doing. In truth, . . . the Cherokee and other

Civilized Tribes were not that complicated. They were willful and determined oppressors of blacks

they owned, enthusiastic participants in a global economy driven by cotton, and believers in the

idea that they were equal to whites and superior to blacks.”13

           64.     Importantly, “[n]one of this lessens the very real hardship endured by Cherokees

and other Native Americans compelled to abandon their homelands as a result of the Indian

Removal Act.”14

           MAYOR JAMES F. KENNEY HAS EXHIBITED A LONG PATTERN OF
                DISCRIMINATION AGAINST ITALIAN AMERICANS

           65.     In issuing Executive Order 2-21, Mayor Kenney has selectively chosen which

ethnic group to support at the government level, and which ethnic group to condemn.

           66.     While a consistent pattern of official discrimination is not necessary to predicate a

violation of the Equal Protection Clause, Mayor Kenney has repeatedly taken steps that forms an

unmistakable pattern of racial discrimination against Italian Americans. A few examples are

detailed below.




12
     Id.
13
     Id.
14
     Id.
                                                    16
              Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 17 of 36




        67.     On June 3, 2020, Mayor Kenney ordered the immediate removal with the cover of

nighttime (at 1:00 a.m. in the morning) of the Frank L. Rizzo statue from the steps of the Municipal

Services Building, 15 thus unilaterally condemning to extinction a widely beloved statue of an

iconic Italian American citizen.16, 17, 18



15
  To Plaintiffs’ knowledge, other Philadelphia statues that were heavily vandalized during the
civil unrest following the death of George Floyd remain. For instance, a statue of outspoken
abolitionist Matthias Baldwin – located outside of City Hall – was defaced with the messages
“colonizer” and “murderer[,]” red paint was also tossed on the statue, yet it was not removed.
Zachary Evans, Park Volunteer Outraged over Vandalism of Philadelphia Abolitionist Statue . . .,
National Review (June 11, 2020), https://www.nationalreview.com/news/park-volunteer-
outraged-over-vandalism-of-monument-to-philadelphia-abolitionist-he-was-blm-before-there-
was-a-slogan/, attached hereto as Exhibit “J.”
16
   The Associated Press, Philadelphia removes controversial Frank Rizzo statue overnight, Penn
Live, (June 3, 2020), https://www.pennlive.com/news/2020/06/philadelphia-removes-
controversial-frank-rizzo-statue-overnight.html, attached as Exhibit “K.” (“Saying he ‘never
liked’ it, Mayor Jim Kenney on Monday said he had planned to move the statue later this month.
‘I can’t wait to see it go away.’ Kenney said.”)
17
   Plaintiffs’ counsel in this action also represents the Frank L. Rizzo Monument Committee in a
pending federal action against these same Defendants for illegally removing the Frank Rizzo statue
from the steps of the Municipal Services Building. (Frank L. Rizzo Monument Committee v. City
of Philadelphia, et al., Case Number 2:20-cv-03245-CDJ filed in the United States District Court
for The Eastern District of Pennsylvania.)
18
   Frank L. Rizzo (“Frank Rizzo”), a South Philadelphia native, was a prominent Italian American,
and the son of Italian immigrants. Frank Rizzo’s father came to the United States from Calabria,
Italy with nothing to his name but through hard work and perseverance, was able to establish
himself and his family in the Philadelphia community. The Rizzo family was, and still is, known
to Philadelphia Italian Americans as an example of Italian immigrants coming to this country with
nothing and rising through the ranks of the City to eventually become Mayor – the first and only
Italian American Mayor and Police Commissioner of Philadelphia. Indicative of Frank Rizzo’s
prominence in the Italian American community is that local Philadelphians still maintain the Frank
L. Rizzo Monument Committee and proudly display a banner with his picture and the text
“Philadelphia’s First Italian Mayor and Police Commissioner” at the annual Columbus Day Parade
even to this day, almost thirty (30) years after his death. See History of Italian Americans in
Philadelphia,                                                                          Wikipedia,
https://en.wikipedia.org/wiki/History_of_Italian_Americans_in_Philadelphia (“Notable people . . .
Frank Rizzo, [f]irst and only Italian Philadelphia Police Commissioner [and] 93rd mayor”),
attached as Exhibit “L.”


                                                17
             Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 18 of 36




       68.     In addition to violating the laws and regulations of the City of Philadelphia in

surreptitiously removing the Frank Rizzo statue in the middle of the night, Defendants further

abused the Philadelphia Italian American community by refusing to return the Statue to the Frank

L. Rizzo Monument Committee, its lawful owner.

       69.     After that illegal act, in mid-June 2020, Mayor Kenney was again poised to act

under cover of night. Plaintiffs’ counsel was notified by a whistle-blowing City Hall employee

that Mayor Kenney hired a non-union rigger to remove the Christopher Columbus Statue from

Marconi Plaza later that evening.19 But for that tip, and an immediate injunction action brought by

counsel on Sunday afternoon at 4:00 p.m., that Statue would no longer be standing in South

Philadelphia. (That litigation is still pending in multiple parts before the Philadelphia Court of

Common Pleas and the Commonwealth Court of Pennsylvania.20)

       70.     At the same time, when the City of Philadelphia was faced with widespread riots

and protests that left businesses ravished and public property destroyed, particularly along Walnut

Street (where one notable building was literally burned to a crisp), Mayor Kenney “waive[d] all




19
   “The Christopher Columbus Monument was originally erected on the Centennial Exposition
grounds at the intersection of Fountain and Belmont Avenues, near the Conservatory and dedicated
on October 12, 1876 as a tribute from Italy to America. . . . On the front cap of the pedestal are the
words ‘Presented to the city of Philadelphia by the Italian Societies’. . . . On the remaining two
sides of the pedestal are the coats of arms of Italy and the United States.” Statue of Christopher
Columbus                                   (Philadelphia),                                Wikipedia,
https://en.wikipedia.org/wiki/Statue_of_Christopher_Columbus_(Philadelphia), attached as
Exhibit “M;” see also Fifth Agricultural Report & Centennial Report – 1876 – KANSAS, Page
99 (“A statue of colossal size made in Italy, and dedicated during the summer with imposing
ceremonies; a representative of Victor Emanuel, King of Italy, having come to assist in the
ceremonies. It was the gift of Italians in America.”), attached as Exhibit “N.”
20
  Friends of Marconi Plaza, et al. v. City of Philadelphia, et al., Phila. Ct. Com. Pl., Docket No.
000741; Friends of Marconi Plaza, et al. v. City of Philadelphia, et al., Pa. Commw. Ct., Docket
No. 929 CD 2020.


                                                 18
                 Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 19 of 36




protest-related code violations[.]” 21 He further waived all code violations “for all forms of

disorderly conduct as well as failure to disperse and curfew violations.”22

           71.     Mayor Kenney publicly stated:

           My decision to waive these violations is not a statement on the validity of the
           individual citations. Rather, it is a recognition of the core concerns that caused
           thousands to demonstrate on the streets of Philadelphia. In waiving these notices, I
           recognize that those issues are vitally important, that the pain of those marching is
           very real, and that their message — Black lives matter — needs to be heard every
           day until systemic racism is fully eradicated from this city and nation.23

           72.     But when Italian American residents from South Philadelphia gathered at the

Christopher Columbus Statue in Marconi Plaza that Sunday evening to prevent it from being

vandalized, Mayor Kenney labeled them “vigilantes” and ordered them to “stand down[.]”24

           73.     To rub salt in the Italian wound, on or about June 16, 2020, Mayor Kenney ordered,

again without any legitimate basis but acting on his belief that “vigilantes” were roaming South

Philadelphia, the reassignment of Captain Lou Campione from his command in South Philadelphia.

           74.     In response, the Fraternal Order of Police formally stated:

           A 43-year veteran of the department, Captain Campione is well respected by his
           officers, fellow commanders and, most importantly the community he has served
           tirelessly. Captain Campione’s dedication to the community he serves is second to
           none and is the Gold Standard in Police Commands. The Mayor and Police
           leadership are more concerned with appeasing the anarchist mobs descending upon



21
  Emily Scott, Mayor Kenney Waives code violation notices for recent Philly protests, WHYY
(July 8, 2020), https://whyy.org/articles/mayor-kenney-waives-code-violation-notices-for-recent-
philly-protests/, attached as Exhibit “O.”
22
     Id.
23
     Id.
24
   Mark Zimmaro, Campione exiled, is Columbus next?, South Philly Review (June 19, 2020),
https://southphillyreview.com/2020/06/19/campione-exiled-is-columbus-next/, attached as
Exhibit “P.”


                                                    19
              Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 20 of 36




        our city and are less concerned about our citizens, our neighborhoods and the
        overall public safety of our great city.25

        75.     As yet additional and more recent acts against the Italian American community,

Mayor Kenney kicked Italian Americans to the bottom of the COVID-19 vaccination barrel.26

        76.     On February 19, 2021, the City, at Mayor Kenney’s direction, released the first 20

Philadelphia zip codes eligible to receive the COVID-19 vaccine. The 20 zip codes were supposed

to be areas that displayed the “highest COVID-19 incidence and deaths.”27

        77.     The zip code 19148 – that is home to the largest concentration of Italian Americans

in Philadelphia – was conspicuously omitted from the list.

        78.     Based on the City’s own data, on February 19, 2021 when Defendants released the

first 20 zip codes of those eligible for the vaccine, 19148 would have tied for fifth on the list of

vaccine eligible zip codes with respect to most COVID-19 deaths and seventh with respect to most

hospitalizations.28




25
  Philadelphia Fraternal Order of Police Lodge #5 (@FOPLodge5), Twitter (June 16, 2020,
10:03 AM), https://twitter.com/FOPLodge5/status/1272892520545095686/photo/1, attached as
Exhibit “Q.”
26
   The City of Philadelphia has prioritized certain racial and ethnic groups in their vaccine
distribution to the detriment of Italian Americans. See Philadelphia Covid-19 Vaccine
Distribution Plan, Department of Public Health (March 3, 2021),
https://www.phila.gov/media/20210305111041/Phila_Vaccine_Distribution_Plan_030321-1.pdf,
attached as Exhibit “R.”
27
   Allie Miller, Walk-up, 24-hour COVID-19 vaccine site now open to eligible Philly residents,
Philly Voice (February 19, 2021), https://www.phillyvoice.com/walk-up-covid-19-vaccine-
clinic-temple-philadelphia/, attached as Exhibit “S.”
28
   Plaintiffs further note that if a death to population or hospitalization to population ratio was used,
19148 would still rank sixth and fourteenth respectively on the list of 20 zip codes selected. These
estimates are based on data that is publicly available on the City’s website. See OpenDataPhilly,
https://www.opendataphilly.org/dataset?q=covid.


                                                   20
             Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 21 of 36




       79.     Between March 17-22, 2021, Defendants organized a “walk-up” vaccination clinic

at the Pennsylvania Convention Center for residents that “live in one of 22 selected zip codes,

which have so far seen lower vaccination rates.”29

       80.     Peculiarly, zip code 19148 was still omitted from the list of eligible zip codes

despite showing higher deaths and hospitalizations than many of the selected zip codes and the

people in 19148 not previously being eligible for vaccination.30

       81.     Mayor Kenney also has a long track record of stereotyping Italian Americans and

making derogatory comments towards them.

       82.     For instance, in a 2016 rant by Mayor Kenney about immigration and his desire for

Philadelphia to remain a sanctuary city, he stated: “If this were Cousin Emilio or Cousin Guido,

we wouldn’t have this problem because they’re white.”31

                                      COUNT I
                                   42 U.S.C. § 1983
                                EQUAL PROTECTION
                         ALL PLAINTIFFS v. ALL DEFENDANTS




29
   Sean Collins Walsh, Pennsylvania Convention Center vaccine site will start taking walk-ups,
The Philadelphia Inquirer (March 16, 2021),
https://www.inquirer.com/health/coronavirus/live/covid-coronavirus-vaccine-philadelphia-pa-nj-
stimulus-checks-20210316.html#card-2105496193, attached as Exhibit “T.”
30
   James Garrow, Open access at the Center City Vaccination Center for six days only!, City of
Philadelphia (March 16, 2021), https://www.phila.gov/2021-03-16-open-access-at-the-center-
city-vaccination-center-for-six-days-only/, attached as Exhibit “U.”
31
   Mike Newall, Newall: Under pressure to smile, Mayor Kenney reviews his rookie season, The
Philadelphia Inquirer (Dec. 20, 2016),
https://www.inquirer.com/philly/news/politics/20161221_Newall__An_unsmiling_Mayor_Kenn
ey_reviews_his_rookie_season.html, attached as Exhibit “V;” Guido (slang), Wikipedia,
https://en.wikipedia.org/wiki/Guido_(slang) (last visited March 15, 2021) (“Guido . . . is a North
American ethnic slur or slang term, often derogatory, for a working-class urban Italian-
American.”), attached as Exhibit “W.”

                                                21
              Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 22 of 36




        83.     Plaintiffs hereby incorporate by reference all of the paragraphs of this Complaint

as though fully set forth herein at length.

        84.     42 U.S.C. § 1983 permits individuals and organizations to sue governmental actors

to enforce constitutional rights as well as rights created by federal statutes.

        85.     “Every person who, under color of any statute, ordinance, regulation, custom, or

usage, of any State or Territory or the District of Columbia, subjects, or causes to be subjected,

any citizen of the United States or other person within the jurisdiction thereof to the deprivation

of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the

party injured in an action at law, suit in equity, or other proper proceeding for redress[.]” 42 U.S.C.

§ 1983.

        86.     Local governing bodies are deemed to be “persons” within the meaning of Section

1983 and can be sued directly under the act for monetary, declaratory, or injunctive relief.

        87.     To establish municipal liability, a plaintiff must (1) demonstrate the existence of an

unlawful policy or custom, and (2) prove that the municipal practice was the proximate cause of

the injury.

        88.     To establish causation, a plaintiff must allege a “plausible nexus” or “affirmative

link” between the violation and the municipality’s custom or practice.

        89.     Unequal treatment is a type of personal injury that has long been recognized as

judicially cognizable and virtually every circuit court has reaffirmed – as has the Supreme Court—

that a discriminatory classification is itself a penalty, and thus qualifies as an actual injury for

standing purposes, where a citizen’s right to equal treatment is at stake.




                                                  22
              Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 23 of 36




       90.      Mayor Kenney’s Executive Order discriminates against Italian Americans by

repealing a holiday that recognizes their ethnicity while simultaneously awarding a new holiday,

on that same day, to a different but similarly situated group.

       91.      Mayor Kenney’s Executive Order, discriminating against one ethnic group in favor

of another ethnic group, was issued without a compelling government interest and is not narrowly

tailored to serve any government interest.

       92.      The Equal Protection Clause of the Fourteenth Amendment directs that no state

shall “deny to any person within its jurisdiction the equal protection of the laws.” U.S. Const.

amend. XIV, § 1.

       93.      The Equal Protection Clause applies to government classifications. This occurs

when government action imposes a burden or confers a benefit on one class of persons to the

exclusion of others. Government classifications may be “facial” or “in effect.”

       94.      If a classification appears on the face of the government mandate (i.e., in the express

words of the order), it is subject to equal protection scrutiny.

       95.      The classification in this action appears on the face of Mayor Kenney’s Executive

Order 2-21.

       96.      The order reads, in part: “The City holiday celebrated on the second Monday in

October, formerly known as Columbus Day, shall now be designated as Indigenous Peoples’ Day.”

Executive Order No. 2-21, Exhibit “A.”

       97.      Classifications appear on the face of this Executive Order in two regards: first, the

order references Columbus Day – which is a holiday widely known to recognize Italian Americans

– and, second, redesignates that holiday to the “Indigenous People,” a term widely understood to

refer to a different ethnic group.



                                                  23
               Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 24 of 36




        98.      Even if Defendants’ Executive Order is facially neutral, it is subject to equal

protection scrutiny if it has the “effect of” distributing burdens and benefits unequally. It is enough

that the Defendants’ Executive Order produced an unequal effect.

        99.      Mayor Kenney’s Executive Order 2-21 has the effect of distributing burdens and

benefits unequally between Italian Americans and the Indigenous Peoples by replacing a holiday

meant to recognize the contributions and hardships of Italian Americans with a holiday that

recognizes the contributions and hardships of the Indigenous Peoples.

        100.     Defendants’ Executive Order, which contains ‘suspect classifications,’ is to be

subject to strict scrutiny and can be justified only if it furthers a compelling government purpose

and, even then, only if no less restrictive alternative is available.

        101.     This Court should apply the rigorous “strict scrutiny” test to Defendants’ action; a

standard under which a challenged state action will be upheld only if it advances a compelling

state interest and is narrowly tailored to meet that interest.

        102.     Strict scrutiny is applied where the challenged action or legislation involves a

“suspect” classification, i.e., a classification based on race, ethnicity, alienage, or national origin.

        103.     A successful equal protection claim requires proof that the plaintiff was subjected

to intentional or purposeful discrimination.

        104.     Notably, intentional discrimination need not be motivated by ill will, enmity, or

hostility to contravene the Equal Protection Clause – all that is required is an intent to treat two

groups differently.

        105.     To show discriminatory purpose, Plaintiffs only need to demonstrate that

Defendants issued Executive Order 2-21 at least partially because the action would benefit or

burden an identifiable group.



                                                   24
               Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 25 of 36




        106.     Had Mayor Kenney not intended to treat two groups differently, he would have,

could have, and should have issued an executive order that recognizes both groups equally.

        107.     Both the Italian Americans and Indigenous People are directly impacted by

Defendants’ decision to recognize just one group’s ethnicity and hardships on the second Monday

in October.

        108.     Both the Italian Americans and Indigenous Peoples’ history contain controversial

actions undertaken by their distant ancestors.

        109.     Accordingly, the Court should review Executive Order 2-21 under the strict

scrutiny standard to determine if the Order serves a compelling government interest and, if so, it

is narrowly tailored to serve that interest.

        110.     For all of the reasons stated herein, Executive Order 2-21 fails strict scrutiny

analysis, and is therefore unconstitutional under the Equal Protection Clause.

                               COUNT II
                       DECLARATORY JUDGMENT
              ITALIAN AMERICANS ARE A PROTECTED CLASS
      ENTITLED TO EQUAL PROTECTION UNDER THE U.S. CONSTITUTION
                   ALL PLAINTIFFS v. ALL DEFENDANTS

        111.     Plaintiffs hereby incorporate by reference all of the paragraphs of this Complaint

as though fully set forth herein at length.

        112.     Italian Americans are an ethnic group that warrant protection from discrimination

under the Equal Protection Clause of the United States Constitution.

        113.     An actual controversy exists between the Parties within the meaning of 28 U.S.C.

§ 2202, which is of sufficient immediacy and reality to warrant declaratory relief.




                                                 25
              Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 26 of 36




       114.     Mayor Kenney – by both his words and deeds as set forth above – apparently does

not recognize the constitutional reality that Italian Americans are a protected class of people that

cannot be discriminated against under the Equal Protection Clause.

       115.     Plaintiffs therefore seek a declaratory judgment from this Court acknowledging that

Italian Americans are a protected class entitled to Equal Protection under the United States

Constitution.

                               COUNT III
                        DECLARATORY JUDGMENT
             MAYOR KENNEY’S EXECUTIVE ORDER 2-21 VIOLATES
          THE EQUAL PROTECTION CLAUSE OF THE U.S. CONSTITUTION
                    ALL PLAINTIFFS v. ALL DEFENDANTS

       116.     Plaintiffs hereby incorporate by reference all of the paragraphs of this Complaint

as though fully set forth herein at length.

       117.     Mayor Kenney’s Executive Order 2-21 – that cancels Columbus Day – violates the

Equal Protection Clause of the United States Constitution. See Executive Order 2-21, Exhibit “A.”

       118.     An actual controversy exists between the Parties within the meaning of 28 U.S.C.

§ 2202, which is of sufficient immediacy and reality to warrant declaratory relief.

       119.     Plaintiffs seek a declaratory judgment from this Court pronouncing Executive

Order 2-21 unconstitutional and violative of the Equal Protection Clause.

                                COUNT IV
           VIOLATIONS OF THE PHILADELPHIA HOME RULE CHARTER
                    ALL PLAINTIFFS v. ALL DEFENDANTS

       120.     Plaintiffs hereby incorporate by reference all of the paragraphs of this Complaint

as though fully set forth herein at length.

       121.     The Mayor of Philadelphia does not have the power to unilaterally repeal a City

holiday and replace it with a different holiday of his choosing.



                                                26
                Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 27 of 36




         122.     The Philadelphia Home Rule Charter provides that “[r]egulations pertaining to . . .

holidays . . . shall be submitted by the Personnel Director for approval to the Civil Service

Commission and Administrative Board . . . [and a]fter the requisite approvals shall have been

obtained, the regulations shall be filed by the Personnel Director with the Department of Records,

where they shall be available for public inspection for thirty days, and public notice of such filing

shall be given as in the case of other regulations.” Phila. Home Rule Charter § 7-400; see also

Phila. Home Rule Charter § 7-401 (“The regulations shall provide for: . . . holidays[.]”).

         123.     “The approval of the Administrative Board is required of civil service regulations

pertaining to . . . holidays . . . because these regulations will affect the operating budget, the

expenditure of City moneys, and the availability of personnel. They should therefore be subject to

the approval of the Mayor, the Director of Finance, and the Managing Director who are primarily

concerned with these important phases of municipal administration.” Id. at n. 2.

         124.     “The Administrative Board shall approve or disapprove: . . . Those parts of the civil

service regulations which deal with . . . holidays[.]” Phila. Home Rule Charter § 4-300.

         125.     Defendants did not obtain the requisite approvals prior to issuing Executive Order

2-21 and did not provide the public with an opportunity for inspection or an opportunity to be

heard.

         126.     Pursuant to the Philadelphia Home Rule Charter and the Sunshine Act, as further

detailed below, Plaintiffs should have the opportunity to observe and address the Civil Service

Commission and Administrative Board during their deliberation process with respect to any

changes in a designated holiday. Phila. Home Rule Charter § 7-400.

         127.     Here, Mayor Kenney illegally circumvented all established processes and

unilaterally mandated that Columbus Day be replaced by Indigenous Peoples’ Day.



                                                   27
              Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 28 of 36




       128.     Accordingly, Defendants’ Executive Order 2-21 should be voided by the Court.

                                      COUNT V
                        VIOLATION OF SEPARATION OF POWERS
                          ALL PLAINTIFFS v. ALL DEFENDANTS

       129.     Plaintiffs hereby incorporate by reference all of the paragraphs of this Complaint

as though fully set forth herein at length.

       130.     Mayor Kenney and the City of Philadelphia must govern themselves in accordance

with the Constitution of Pennsylvania, State statutes and its home rule charter.

       131.     The right to engage in home rule flows from Article IX, Section 2 of the

Pennsylvania Constitution, which permits a home rule municipality to “exercise any power or

perform any function not denied by this Constitution, by its home rule charter or by the General

Assembly at any time.” Pa. Const. art. IX, § 2.

       132.     Pursuant to Article IX, Section 2 of the Pennsylvania Constitution, home rule

charters are subservient to limitations imposed by the General Assembly.

       133.     Mayor Kenney may not bypass City Council and unilaterally legislate through an

executive order.

       134.     When the Mayor issues an executive order, he must not infringe upon the powers

of another branch of the municipal government.

       135.     The Philadelphia Home Rule Charter states that “[t]he legislative power of the

City, including any such power which may hereafter be conferred on the City by amendment of

the Constitution or by the laws of the Commonwealth of Pennsylvania, shall be exclusively vested

in and exercised by a Council, subject only to the provisions of [the] charter.” Phila. Home Rule

Charter § 1-101.




                                                  28
              Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 29 of 36




       136.     Each year, Philadelphia City Council designates the week encompassing the second

Monday in October as “Italian American Heritage Week . . . in celebration of the festivities

commemorating Columbus’ historic voyage to the New World.” See Resolution No. 170872,

attached as Exhibit “X.”

       137.     The Resolution reads: “The annual Philadelphia Columbus Day Parade began in

South Philadelphia in 1957, and has since become one of the City’s premier ethnic celebrations.”

Id.

       138.     The Resolution also recognizes The 1492 Society as the host of the annual

Philadelphia Columbus Day Parade. Id.

       139.     53 P.S. § 12127(a) provides that “[i]t shall be the duty of the mayor: . . . To

recommend, by message in writing to the council, all such measures connected with the affairs of

the city and the protection and improvement of its government and finances as he shall deem

expedient.”

       140.     Mayor Kenney issued Executive Order No. 2-21 without properly recommending

it to City Council despite the Order having a direct connection to the affairs of the City.

       141.     Executive Order No. 2-21 directly impacts the affairs of the City since Philadelphia

City Council annually recognize “Philadelphia Columbus Day.” Resolution No. 170872, Exhibit

“X.”

       142.     Through Executive Order No. 2-21, Mayor Kenney declared that the City of

Philadelphia will no longer recognize Columbus Day.

       143.     Executive Order No. 2-21 reads more like a bill or ordinance as opposed to an

executive directive that falls within the powers afforded to Mayor Kenney by the Philadelphia

Home Rule Charter.



                                                 29
              Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 30 of 36




       144.     Mayor Kenney’s Executive Order No. 2-21 states, in relevant part:

       NOW, THEREFORE, I, MAYOR JAMES F. KENNEY, Mayor of the City of
       Philadelphia, by the powers vested in me by the Philadelphia Home Rule Charter,
       do hereby ORDER as follows: . . . Section 1 . . . June 19 of every year is designated
       a holiday for all City employees and shall be treated as such in accordance with the
       applicable Civil Service regulations and Administrative Board rules. . . . Section
       2 . . . The City holiday celebrated on the second Monday in October, formerly
       known as Columbus Day, shall now be designated as Indigenous Peoples’ Day. . . .
       The Director of Finance, Chief Administrative Officer and Deputy Mayor for Labor
       are directed to make appropriate notifications to effectuate this Order.

Executive Order No. 2-21, Exhibit “A.” 32

       145.     Mayor Kenney may not direct government officials to “effectuate” an Order that

legislates the replacement of a City holiday and mandates all branches of the City government

recognize the same.

       146.     In Section 1 of Executive Order 2-21, Mayor Kenney designates Juneteenth as a

City holiday to the extent permitted by the “applicable Civil Service regulations and

Administrative Board rules[.]” Id.

       147.     However, Section 2 of Executive Order 2-21 is much broader, does not seek to

comply with the applicable Civil Service regulations and Administrative Board rules, and

mandates that the City designate and celebrate an entirely new holiday. Id.

       148.     Section 2 of Executive Order 2-21 is clearly a legislative act that requires City

Council approval.

       149.     Executive Order 2-21 directly stifles City Council’s annual tradition of recognizing

“Philadelphia Columbus Day” through a Resolution.



32
  It is important to note the distinction between Section 1 of Executive Order No. 2-21, which
designates Juneteenth as a City holiday “in accordance with the applicable Civil Service
regulations and Administrative Board rules,” from Section 2, which broadly cancels Columbus
Day as a City holiday in its entirety, without regard for the Civil Service regulations or the
Administrative Board rules. See Executive Order No. 2-21, Exhibit “A.”
                                                 30
               Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 31 of 36




        150.     The only municipal branch capable of legislating that the City of Philadelphia

repeal one holiday and recognize another in its place is City Council.

        151.     Mayor Kenney does not have the power to bypass this City’s legislative branch by

executive order and unilaterally decide which holidays the City will recognize and celebrate.

        152.     Accordingly, it is appropriate for this Court to void Section 2 of Executive Order

2-21.

                                       COUNT VI
                             VIOLATION OF SUNSHINE ACT
                           ALL PLAINTIFFS v. ALL DEFENDANTS

        153.     Plaintiffs hereby incorporate by reference all of the paragraphs of this Complaint

as though fully set forth herein at length.

        154.     The Philadelphia Home Rule Charter requires that multiple municipal agencies

meet, confer and approve the change of any City holiday. See Phila. Home Rule Charter §§ 4-300,

7-400 and 7-401.

        155.     Section 7-400 of the Philadelphia Home Rule Charter requires that “[r]egulations

pertaining to . . . holidays . . . shall be submitted by the Personnel Director for approval to the Civil

Service Commission and Administrative Board.” Phila. Home Rule Charter § 7-400.

        156.     In other words, to repeal one City holiday and replace it with a new one, multiple

agencies must confer and take official action to approve the change.

        157.     When Mayor Kenney issued the instant Executive Order 2-21, he bypassed

agencies that are required to meet to approve of any change in holidays.

        158.     Mayor Kenney’s Executive Order 2-21 states that “[t]he Director of Finance, Chief

Administrative Officer and Deputy Mayor for Labor are directed to make appropriate

notifications to effectuate this Order.” Executive Order 2-21, Exhibit “A.” (Emphasis added).



                                                   31
              Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 32 of 36




       159.     Mayor Kenney may not direct the heads of his agencies to simply “effectuate” an

order without regard for the City’s Charter or the Sunshine Act.

       160.     As required by Philadelphia Home Rule Charter § 7-400, the Civil Service

Commission and Administrative Board must provide their approval to repeal and/or replace a City

holiday.

       161.     The Civil Service Commission and the Administrative Board are agencies that fall

under the Sunshine Act.

       162.     In reaching their decision whether to approve or deny any holiday change, the Civil

Service Commission and Administrative Board must comply with the Sunshine Act.

       163.     The Sunshine Act mandates that the public has the right “to be present at all

meetings of agencies and to witness the deliberation, policy formulation and decisionmaking of

agencies is vital to the enhancement and proper functioning of the democratic process and that

secrecy in public affairs undermines the faith of the public in government and the public’s

effectiveness in fulfilling its role in a democratic society.” 65 Pa.C.S.A. § 702(a).

       164.     The Sunshine Act further requires that it be the “public policy of this

Commonwealth to insure the right of its citizens to have notice of and the right to attend all

meetings of agencies at which any agency business is discussed or acted upon as provided in this

chapter.” 65 Pa.C.S.A. § 702(b).

       165.     “Official action and deliberations by a quorum of the members of an agency shall

take place at a meeting open to the public unless closed under” an application exception. 65

Pa.C.S.A. § 704.




                                                 32
               Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 33 of 36




        166.     The Defendants may not simply implement Executive Order 2021 without

complying with the Sunshine Act and ensuring that any and all official action be conducted at an

open meeting. Id.

        167.     To repeal or implement a City holiday, multiple municipal agencies must take

official action which requires compliance with the Sunshine Act.

        168.     Therefore, before any holiday may be repealed and/or instituted, the agencies with

jurisdiction – as provided for in the Philadelphia Home Rule Charter – must comply with the

Sunshine Act in reaching their respective decisions.

        169.     Defendants issued the instant Executive Order without regard for the Sunshine Act.

        170.     Accordingly, the Court should void Executive Order 2-21.

                                    COUNT VII
                     VIOLATION OF HOME RULE ACT 53 P.S. §§ 13131
                         ALL PLAINTIFFS v. ALL DEFENDANTS

        171.     Plaintiffs hereby incorporate by reference all of the paragraphs of this Complaint

as though fully set forth herein at length.

        172.     Municipalities, like the City of Philadelphia, only have as much authority as the

General Assembly affords.

        173.     Municipalities are creatures of the Commonwealth and possess only such powers

of government as are expressly granted to them and as are necessary to carry the same into effect.

        174.     A municipality is therefore powerless to enact executive orders except as authorized

by statute, and executive orders not in conformity with the municipality’s enabling statute will be

void.

        175.     Like the powers of other types of municipalities, the powers of a home rule

municipality are largely constitutionally and statutorily determined.



                                                  33
              Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 34 of 36




       176.     In that regard, the Pennsylvania Constitution provides that “[m]unicipalities shall

have the right and power to frame and adopt home rule charters” and that pursuant to such charters,

a home rule municipality “may exercise any power or perform any function not denied by this

Constitution, by its home rule charter or by the General Assembly at any time.” Pa. Const. art. IX

§ 2.

       177.     Meanwhile, the Home Rule Act, 53 P.S. §§ 13101-13157, which is the enabling

legislation for home rule by a first-class city like Philadelphia, provides that the City “shall have

and may exercise all powers and authority of local self-government and shall have complete

powers of legislation and administration in relation to its municipal functions . . .,” subject to

certain enumerated limitations. Id. at § 13131.33

       178.     Among the limitations are that no city “shall exercise powers contrary to, or in

limitation or enlargement of, powers granted by acts of the General Assembly which are . . .

[a]pplicable in every part of the Commonwealth.” Id. at § 13133.

       179.     Thus, under the Home Rule Act, the General Assembly gave the City of

Philadelphia “complete powers of legislation and administration in relation to its municipal

functions,” 53 P.S. § 13131 (emphasis added), but also prohibited it from “exercise[ing] powers

contrary to, or in limitation or enlargement of,” statutes enacted by the General Assembly “which

are . . . [a]pplicable in every part of the Commonwealth.” Id. at § 13133 (emphasis added).

       180.     Mayor Kenney’s Executive Order 2-21 runs afoul of this prohibition.

       181.     44 P.S. § 32 (Columbus Day) mandates that:

                The Governor shall issue, annually, his Proclamation designating
                and setting apart October 12 as Columbus Day, and calling upon the
                people of the Commonwealth, the public schools and other


33
   Philadelphia is the only first-class city in Pennsylvania. It adopted its home rule charter to the
terms of the Home Rule Act on April 17, 1951.
                                                  34
              Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 35 of 36




                educational institutions and historical organizations to observe the
                discovery of the New World with appropriate exercises and
                programs, to the end that the discovery of America shall be
                commemorated each year.

       182.     However, in violation of 44 P.S. § 32, Mayor Kenney legislates that: “The City

holiday celebrated on the second Monday in October, formerly known as Columbus Day, shall

now be designated as Indigenous Peoples’ Day.” Executive Order 2-21, Exhibit “A.”

       183.     The General Assembly has statutorily mandated that this Commonwealth, its

people, public schools, and other public institutions are to recognize Columbus Day.

       184.     Mayor Kenney’s Executive Order 2-21 illegally repeals Columbus Day as a City

recognized holiday and thereby violates 44 P.S. § 32.

       185.     The General Assembly has also designated Columbus Day as a holiday of this

Commonwealth by way of 44 P.S. § 11.

       186.     Specifically, 44 P.S. § 11 designates as holidays “[t]he following days and half days,

namely: . . . the second Monday in October, known as Columbus Day[.]”

       187.     Mayor Kenney’s Executive Order 2-21 runs contrary to a Commonwealth statute –

44 P.S. § 11 – which is binding on the City of Philadelphia.

       188.     Therefore, Section 2 of Executive Order 2-21 is void since it attempts to override

an enacted and binding statute of this Commonwealth.

       189.     Accordingly, this Honorable Court should declare Section 2 of Mayor Kenney’s

Executive Order 2-21 void since it is preempted by two Commonwealth statutes that run to the

contrary.

                                     CLAIMS FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request judgment against both Defendants as
follows:



                                                 35
           Case 2:21-cv-01609 Document 1 Filed 04/06/21 Page 36 of 36




              a.       Declaring Executive Order 2-21 void;

              b.       Enjoining Mayor Kenney and the City of Philadelphia from taking any

              action to implement Executive Order 2-21 insofar as it seeks to cancel Columbus

              Day in anyway;

              c.       Declaring Italian Americans a protected class entitled to Equal Protection

              under the U.S. Constitution;

              d.       Declaring Mayor James F. Kenney’s Executive Order 2-21 violates the

              Equal Protection Clause of the U.S. Constitution;

              e.       Awarding Plaintiffs’ attorney’s fees;

              f.       Awarding Plaintiffs’ costs of the proceeding; and

              g.       Such other and further relief as the Court deems just and equitable.


                                                     Respectfully submitted,

                                                     BOCHETTO & LENTZ, P.C.

                                                     /s/ George Bochetto
Dated: April 6, 2021                          By:    ________________________
                                                     George Bochetto
                                                     PA Attorney ID No. 27783
                                                     David P. Heim
                                                     PA Attorney ID No. 84323
                                                     Matthew L. Minsky
                                                     PA Attorney ID No. 329262
                                                     Bochetto & Lentz, P.C.
                                                     1524 Locust Street
                                                     Philadelphia, PA 19102
                                                     Telephone: (215) 735-3900
                                                     gbochetto@bochettoandlentz.com
                                                     dheim@bochettoandlentz.com
                                                     mminsky@bochettoandlentz.com

                                                     Attorneys for Plaintiffs




                                                36
